NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Growth Fund NVIT Money Market Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager International Growth Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager International Value Fund Invesco NVIT Comstock Value Fund NVIT Multi-Manager Large Cap Growth Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Large Cap Value Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Bond Index Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Core Bond Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Core Plus Bond Fund NVIT Multi-Manager Small Cap Value Fund NVIT Developing Markets Fund NVIT Multi-Manager Small Company Fund NVIT Emerging Markets Fund NVIT Multi Sector Bond Fund NVIT Enhanced Income Fund NVIT Nationwide Fund NVIT Government Bond Fund NVIT Real Estate Fund NVIT International Equity Fund NVIT S&P 500 Index Fund NVIT International Index Fund NVIT Short Term Bond Fund NVIT Large Cap Growth Fund NVIT Small Cap Index Fund NVIT Mid Cap Index Fund Templeton NVIT International Value Fund Supplement dated February 13, 2015 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective immediately the following supplements the information in Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS INVESTMENTS IN EACH FUND Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund (as of December 31, 2014) Neuberger Berman Management LLC Michael L. Bowyer NVIT Multi-Manager Small Company Fund None Brett Reiner NVIT Multi-Manager Small Company Fund None Gregory G. Spiegel NVIT Multi-Manager Small Company Fund None OTHER MANAGED ACCOUNTS The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities.Accounts are grouped into the following three categories:(1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts.To the extent that any of these accounts pay advisory fees that are based on account performance (“performance-based fees”), information on those accounts is provided separately. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of September 30, 2014) Neuberger Berman Management LLC Michael L. Bowyer Mutual Funds: 1 account, $13,075 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:1 account, $406 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:139 accounts, $2,668 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Brett Reiner Mutual Funds: 1 account, $13,075 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:1 account, $406 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:139 accounts, $2,668 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Gregory G. Spiegel Mutual Funds: 0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:0 account, $0total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
